OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 22, 1985, and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State. She states in her affidavit that she is admitted to the practice of law in Michigan, where she currently practices law, and that she is resigning because she no longer resides in or practices law in New York State. There are no complaints pending against her.
*77We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.